DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           JASON R. YOUNG,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                 Nos. 4D16-2953, 16-2954, & 16-2957

                           [October 12, 2017]

   Consolidated appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Paul L. Backman, Judge; L.T. Case Nos. 12-
04101CF10A, 12-13043 CF10A, and 12-14531 CF10A.

  Carey Haughwout, Public Defender, and James W. McIntire, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.